Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “with respect to one vertex line among the first prism structures facing in the second direction, one vertex line among the second prism structures facing in the third direction has an angle within 15 degrees”  
It is unclear to what a vertex line is referring (note: a vertex is formed where 2 lines meet).This is not adequately described with reference to the prism structure. It appears as though the claim may be referring to the plane formed by the lines that make a vertex of the prism structure.
Regarding the “angle within 15 degrees”, this is also unclear. As in, within 15 degrees to what?  Is the an angle within 15 degrees of the second prism structure or something else?
Appropriate correction is required.  Claims are examined as best understood. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirayama US 2016/0054507.
In regard to claim 1, Hirayama teaches a backlight unit comprising a light source 17; a light guide plate  19 configured to guide light emitted from the light source and disposed to face in a first direction; and an optical film disposed over the light guide plate, wherein the optical film comprises: a first prism sheet 44 comprising first prism structures arranged side by side to each other along a second direction perpendicular to the first direction; and a second prism sheet  43 disposed over the first prism sheet and comprising second prism structures arranged side by side to each other along a third direction forming an acute angle with the second direction (as shown in fig. 2, 7, 16) [0104-0107].  
It is noted that while fig. 16 embodiment does not show the entire backlight structure, this is clearly provided for in fig. 2 with corresponding element numbers 43 and 143, 44 and 144 and [0104] describes structures similar to first embodiment are already provided for and not further described in the second embodiment of fig. 16). Therefore one of ordinary skill would have  recognizes and appreciated the teachings of  fig.2 embodiment with fig. 7.  Such a combination is strongly implied.  Alternatively such a combination would be obvious.  One would have been motivated to do so in order to arrive at an entire backlight structure (as opposed to just 2 prism sheets shown in fig.7).
In regard to claim 3, Hirayama provides for a lower surface of the optical film is disposed to be in contact with the light guide plate (fig. 7).  
In regard to claim 4, Hirayama provides with respect to one vertex line among the first prism structures facing in the second direction, one vertex line among the second prism structures facing in the third direction has an angle within 15 degrees [0108].  
In regard to claim 10, Hirayama provides for the first prism sheet comprising a first base film and a first prism pattern layer which is disposed on an upper surface of the first base film and on which the multiple first prism structures are arranged, the first base film comprises a light-transmitting material, and the first prism pattern layer comprises a resin (43,143,44,144, fig. 7 and [0075,0077].  




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Kimura US 2009/0079905.
In regard to claim 2, Hirayama lacks  the optical film further comprises an adhesive layer disposed between the first prism sheet and the second prism sheet to bond the first prism sheet and the second prism sheet to each other.  
Kimura teaches  an adhesive layer 8 disposed between the first prism sheet and the second prism sheet (5 and 6) to bond the first prism sheet and the second prism sheet to each other [0046].
It would have been obvious to one of ordinary skill in the art at the time of filing to  use adhesive to bond the prims sheet of Hirayama such as taught by Kimura. One of ordinary skill in the art would have been motivated to bond the prism sheets in order to maintain their positioning and reduce the possibility of damage caused by friction as well known in the art. 
	
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Sun US 2021/0116629.  
In regard to claim 13, Hirayama lacks  the optical film further comprising a diffusion sheet disposed on an upper surface of the second prism sheet and configured to uniformly diffuse light collected by the first prism sheet and the second prism sheet. 
Sun  teaches a diffusion sheet 163 above a prism sheet 162. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a diffusion sheet on a prism sheet in Hiramaya. One of ordinary skill in the art would have been motivated to provide a diffusion sheet in order to condition light to improve light output uniformity as well known in the art. 

Claims 14 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Meng CN 205720744.
In regard to claim 14, Hirayama lacks the teaching of an adsorption prevention layer disposed on a lower surface of the first prism sheet and configured to prevent adsorption between the first prism sheet and the light guide plate. 
Meng teaches  an adsorption prevention layer disposed on a lower surface of a prism sheet and configured to prevent adsorption between the first prism sheet and the light guide plate.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an adsorption layer in Hirayama such as taught by Meng. One of ordinary skill in the art would have been motivated to provide an adsorption layer in order to improve haze and/or uniformity and/or to protect the substrate. 
In regard to claim 15, the adsorption prevention layer comprises multiple protrusions (see fig. 2 -elements 30) configured to protrude toward a light guide plate, but does not expressly mention the size such that  the multiple protrusions each are configured to have a height of 5-10 um.
It would have been obvious to one of ordinary skill in the art to make the protrusions a height of 5-10 um, because a person of ordinary skill would have had good reason to pursue the known option(s) sizing the protrusions to limit thickness while also optimizing haze, uniformity, and protection which is considered to be within his or her technical grasp.  This leads to the anticipated success of optimizing haze, uniformity, and protection and which is determined to be not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  The examiner also takes official notice that one of ordinary skill would have to take into account the overall size of the prism sheet  (40-60 microns) and  that the size of the protrusions must not exceed a reasonable proportion to the thickness of the sheet (also implied by fig.2) and thus a range of  5-10 microns is strongly implied. 

Allowable Subject Matter
Claims 5-9, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the backlight unit of claim 3 further comprising wherein each of the first prism structures of the first prism sheet has an asymmetric triangular column shape, and each of the second prism structures of the second prism sheet has an equilateral triangular column shape.  
The prior art fails to show or fairly suggest the backlight unit of claim 3, wherein a vertex line of each of the first prism structures of the first prism sheet is configured to extend in a direction parallel to a length direction of the light source.  
The prior art fails to show or fairly suggest the backlight unit of claim 3, wherein a vertex line of each of the first prism structures of the first prism sheet is configured to be tilted with respect to a length direction of the light source by a designated angle and extend, and the designated angle is configured to be within 10 degrees.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE A BANNAN/           Primary Examiner, Art Unit 2875